Case 2:17-cv-00595-ALB-SMD Document 114-2 Filed 03/20/19 Page 1 of 4




   EXHIBIT B
     Case 2:17-cv-00595-ALB-SMD Document 114-2 Filed 03/20/19 Page 2 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

KA’TORIA GRAY,                                   )
                                                 )
        Plaintiff,                               )       CIVIL ACTION FILE
                                                 )       NO.: 2:17-cv-00595-ECM-SMD
v.                                               )
                                                 )
KOCH FOODS, INC.;                                )
KOCH FOODS OF ALABAMA, LLC;                      )
DAVID BIRCHFIELD; and                            )
MELISSA MCDICKINSON,                             )
                                                 )
        Defendants.                              )


DEFENDANTS DAVID BIRCHFIELD AND MELISSA MCDICKINSON’S NOTICE OF
                    TAKING VIDEO DEPOSITION

        PLEASE TAKE NOTICE that pursuant to the provisions of Rule 30 of the Federal Rules

of Civil Procedure, Defendants David Birchfield and Melissa McDickinson will take the

deposition, by testimony upon oral examination for the purpose of discovery or for use as

evidence in this cause, or for both purposes, of Ka’Toria Gray before a court reporter, notary

public, or other official authorized to administer oaths and take depositions. This deposition will

be recorded by video and/or stenographic means and will take place at the date, time, and located

indicated below.

DEPONENT: Ka’Toria Gray

DATE:          March 20, 2019

TIME:          9:00 A.M.

PLACE:         Fisher Phillips LLP
               2323 2nd Avenue North
               Birmingham, Alabama 35203
    Case 2:17-cv-00595-ALB-SMD Document 114-2 Filed 03/20/19 Page 3 of 4



       The examination will continue from day to day until completed. You are invited to

attend and cross-examine.

                                            /s/ Marion F. Walker
                                            Marion F. Walker
                                            ASB-0734-L73M
                                            Fisher Phillips LLP – Of Counsel
                                            2323 2nd Avenue North
                                            Birmingham, AL 35203
                                            Email: mfwalker@fisherphillips.com
                                            Telephone: (205) 327-8354
                                            Facsimile: (205) 718-7607

                                            Corey Goerdt
                                            Ga. Bar No. 437210
                                            1075 Peachtree Street, NE, Suite 3500
                                            Atlanta, Georgia 30309
                                            cgoerdt@fisherphillips.com
                                            Telephone (404) 231-1400
                                            Facsimile (404) 240-4249

                                            Counsel for Defendants Melissa McDickinson
                                            and David Birchfield

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on March 5, 2019, I served Defendants David Birchfield and

Melissa McDickinson’s Notice of Taking of Deposition on counsel of record via email,

addressed as follows:

Heather Newsom Leonard                            Rachel V. Barlotta
Heather@HeatherLeonardPC.com                      rbarlotta@bakerdonelson.com
Heather Leonard, P.C.                             Sharonda C. Fancher
2105 Devereux Circle, Suite 111                   sfancher@bakerdonelson.com
Birmingham, AL 35243                              Baker, Donelson, Bearman,
                                                  Caldwell & Berkowitz, P.C.
Cynthia Forman Wilkinson                          Wells Fargo Tower
cwilkinson@wilkinsonfirm.net                      420 North 20th Street, Suite 1400
Wilkinson Law Firm P.C.                           Birmingham, AL 35203
215 N. Richard Arrington Jr. Blvd., Suite 301
Birmingham, AL 35203                              Attorneys for Defendants Koch Foods, Inc.
                                                  And Koch Foods of Alabama, LLC
Alicia Kay Haynes



                                                -2-
     Case 2:17-cv-00595-ALB-SMD Document 114-2 Filed 03/20/19 Page 4 of 4



akhaynes@haynes-haynes.com
Haynes & Haynes, PC
1600 Woodmere Drive
Birmingham, AL 35226

Attorneys for Plaintiff


                                           /s/ Marion F. Walker
                                           Of Counsel




                                     -3-
